Citation Nr: 1216907	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  07-00 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right ankle/heel disorder.

2.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1990 to January 1994, and from February 1994 to January 1996.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Philadelphia, Pennsylvania.

The Board observes that the Veteran previously requested the opportunity to testify at a Travel Board hearing before a Veterans Law Judge.  However, although a hearing was scheduled for May 2009, the Veteran did not appear.  As such, his request for a Travel Board hearing is withdrawn.  See 38 C.F.R. §20.704(d) (2011).

The Board has previously considered these claims.  In July 2009, the Board remanded the Veteran's claims for additional development; specifically, to provide the Veteran with a VA examination to determine the etiology of his foot and ankle complaints and whether his pes planus was aggravated during service.  This was accomplished and in a January 2011 Supplemental Statement of the Case ("SSOC"), the Appeals Management Center ("AMC") denied the Veteran's claims.  In April 2011, the Board again remanded the claims for further development; specifically, for clarification from the VA examiner regarding his report.  The claims folder has been returned to the Board for additional appellate processing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.



REMAND

The United States Court of Appeals for Veterans Claims ("Court") has held that once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  In addition, a medical examination must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl at 124.  If a VA compensation examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. §§ 4.2, 19.9(a) (2011); Bierman v. Brown, 6 Vet. App. 125, 129 (1994).

Review of the claims folder reveals that the Veteran was provided a VA examination in October 2009 to obtain an opinion concerning the etiology of his right ankle/heel complaints, as well as the likelihood that his pes planus increased in severity during military service, and if so, whether there was clear and unmistakable evidence that the increase in disability resulted from the natural progression of the disease.  An addendum to this examination report was prepared in June 2010.  While the examiner opined that there was no clear and unmistakable evidence to warrant a disability greater than the natural progression of the flat feet disorder, he did not provide an opinion as to whether it is at least as likely as not that the Veteran's pes planus increased in severity during military service, as directed by the Board's remand.  Additionally, the Board notes the examiner who prepared the October 2009 VA examination report and the June 2010 addendum did not provide a rationale for his June 2010 opinion.  Review of the May 2011 addendum reveals that the examiner has still not provided the Board with the information it requested.  

The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  Therefore, although the Board realizes that another remand will, regrettably, further delay an appellate decision on the claims, in order to comply with both the October 2009 and April 2011 Board remands, the Board finds that a remand is necessary in order to allow a readjudication of the Veteran's appealed claims.	

In addition, the Board notes that after receiving the updated opinion from the VA examiner in May 2011, the RO/AMC failed to issue an SSOC notifying the Veteran of this information and giving him an opportunity to respond.  The Board concludes, however, that because an SSOC will be issued after the new examination, which will cover the May 2011 addendum, a separate SSOC covering this addendum is not necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination with an appropriate, qualified examiner (a different examiner than the person who previously examined the Veteran, only if feasible) to determine the nature, approximate onset date and/or etiology of his current right ankle/heel disorder, as well as whether his pre-existing pes planus increased in severity beyond the natural progression of the disease during service.  The examiner should respond to the following questions:

a). Is it at least as likely as not (50 percent or greater likelihood) that the Veteran has a right ankle/heel disorder which is the result of a disease or injury in service or is otherwise related thereto? 
b). Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's pes planus increased in severity during military service? If the examiner determines that the pes planus at least as likely as not increased in severity during service, is there clear and unmistakable evidence (obvious or manifest) that the increase in the pes planus symptomatology during service is due to the natural progression of the disease?  In responding to these questions, the examiner must address the Veteran's reports of foot symptomatology prior to, during and subsequent to his active duty service.

The examiner should note that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.   Also, "aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology. 

A detailed rationale, including pertinent findings from the record, must be supplied for all opinions provided. If any requested opinion cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor. The examiner should also review the previous VA examination and addendums and, if possible, reconcile the opinion provided in the October 2009 report with that provided in the June 2010 addendum.

2.  After completion of the aforementioned development, the RO/AMC should review the examination report to insure compliance with the remand directives.  See Stegall, supra.

3.  Thereafter, readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided an SSOC which covers all action taken and evidence received since the most recent SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

